ORDER

PER CURIAM:
Johnny Frazier-El appeals the judgment of the trial court denying his Rule 29.15 motion for postconviction relief after an evidentiary hearing. Frazier-El sought to vacate his convictions for murder in the first degree, section 565.020.1, RSMo Cum. Supp 2012, and armed criminal action, section 571.015, RSMo Cum. Supp 2012, and consecutive sentences of life imprisonment without parole and thirty years. He claims that he received ineffective assistance of counsel when counsel failed to adequately cross-examine State’s witnesses in order to call into question their credibility, by asking them about their drug use, about the possibility that they collaborated on their testimonies, and about the way the struggle between Frazier-El and the victim took place. Because a published opinion would have no prece-dential value, a memorandum has been provided to the parties.
The judgment is affirmed. Rule 84.16(b).